UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the commission only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 ESCALADE, INCORPORATED (Name of Registrant as Specified in its Charter) (Name of Person(s) filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: ESCALADE, INCORPORATED Notice of Annual Stockholders’ Meeting April 30, 2010 7:30 a.m. Central Daylight Savings Time Dear Stockholder: You are cordially invited to attend our 2010 Annual Stockholders’ Meeting, which will be held at 7:30 a.m. Central Daylight Savings Time on Friday, April 30, 2010 at the principal executive offices of Escalade, Incorporated located at 817 Maxwell Avenue, Evansville, Indiana 47711. We are holding the annual meeting for the following purposes: 1. To elect to the Board seven (7) Directors as set forth herein; 2. To ratify the appointment of BKD, LLP as our independent registered public accounting firm for 2010; and 3. To transact such other business that may properly come before the meeting or any adjournment thereof. These items are fully described in the proxy statement, which is part of this notice. We have not received notice of other matters that may be properly presented at the annual meeting. To ensure that your vote is promptly recorded, please vote as soon as possible, even if you plan to attend the meeting in person. Please sign, mark and return the Proxy enclosed with this Notice at your earliest convenience. IMPORTANT NOTICE REGARDING THE AVAILABLIITY OF PROXY MATERIALS FOR THE 2’ MEETING TO BE HELD ON FRIDAY, APRIL 30, 2010. The Company’s Notice of Annual Stockholders’ Meeting, Proxy Statement for the 2010 Annual Stockholders’ Meeting and Annual Report on Form 10-K is available at www.escaladeinc.com. By order of the Board of Directors Deborah J. Meinert VP Finance, CFO & Secretary Evansville, Indiana March 30, 2010 PROXY STATEMENT The Board of Directors of Escalade, Incorporated (hereinafter referred to as “Escalade” or the “Company”), headquartered at 817 Maxwell Avenue, Evansville, Indiana 47711 Ph: (812) 467-4449, is soliciting proxies, the form of which is enclosed, for the Annual Meeting of Stockholders to be held on Friday, April 30, 2010, at 7:30 a.m. Central Daylight Savings Time. Each of the 12,682,759 shares of common stock outstanding on February 19, 2010 is entitled to one vote on all matters acted upon at the meeting and only stockholders of record on the books of the Company at the close of business on February 19, 2010 will be entitled to vote at the meeting, either in person or by proxy. The shares represented by all properly executed proxies received by the Company will be voted as designated and each not designated will be voted affirmatively. Unless discretionary authority is withheld, all other matters coming before the meeting will be voted according to the best judgment of the proxies. Any proxy given by a stockholder of record may be revoked at any time before it is voted, by written notice to the Company’s Secretary, by execution of a later dated proxy, or by a personal vote at the Annual Meeting. This proxy statement is being mailed to stockholders on or about March 30, 2010. The expense of soliciting proxies will be borne by the Company. Proxies will be solicited principally by mail, but may also be solicited by directors, officers, and other regular employees of the Company, who will receive no compensation in addition to their regular salaries. Bankers and others who hold stock in trust will be asked to send proxy materials to the beneficial owners of the stock, and the Company may reimburse them for their expenses. The holders of a majority of the Company’s outstanding common stock must be present or represented by proxy at the Annual Meeting to constitute a quorum. The seven (7) nominees receiving the greatest number of votes cast at the Annual Meeting upon the presence of a quorum will be elected as directors. A properly executed proxy marked “Withhold Authority to Vote” with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, although it will be counted for purposes of determining whether there is a quorum present at the Annual Meeting. The persons named as proxies in the enclosed proxy will vote for the election of the nominees named below unless authority to vote is withheld. For each other item presented at the Annual Meeting, the affirmative vote of the holders of a majority of the Company’s shares present or represented by proxy at the Annual Meeting and entitled to vote on the item will be required for approval. A properly executed proxy marked “Abstain” with respect to any such matter will not be voted, although it will be counted for purposes of determining whether there is a quorum present at the Annual Meeting. Accordingly, an abstention will have the effect of a negative vote. If you hold your shares in “street name” through a broker or other nominee, your broker or nominee may not be permitted to exercise voting discretion with respect to some of the matters to be acted upon. Thus, if you do not give your broker or nominee specific instructions, your shares may not be voted on those matters and will not be counted in determining the number of shares necessary for approval. Shares represented by such “broker non-votes” will be counted in determining whether there is a quorum. In July 2009, the U.S. Securities and Exchange Commission, or SEC, approved a rule that changes the manner in which shares are voted in the election of directors. If you hold your shares through a broker, bank or other nominee, your broker is no longer permitted to vote on your behalf in an election of directors. For your vote to be counted, you now will need to communicate your voting decisions to your broker, bank or other nominee, before the date of the Annual Meeting. The Annual Report of the Company for its fiscal year 2009 is being mailed to you with this proxy statement, but such report and financial statements are not a part of this proxy statement. 2 CERTAIN BENEFICIAL OWNERS Under Rule 13(d) of the Securities Exchange Act of 1934, a beneficial owner of a security is any person who directly or indirectly has or shares voting power or investment power over such security. Such beneficial owner under this definition need not enjoy the economic benefit of such securities. The following table sets forth certain information regarding beneficial ownership of the Company’s common stock by its named executive officers (as defined on page 12) and by the only stockholders deemed to be beneficial owners of 5% or more of the common stock of the Company as of February 19, 2010. Title of Class Name and Address Of Beneficial Owner Amount and Nature Of Ownership Percentage Of Class Executive Officers Common stock Robert E. Griffin Chairman of the Board 817 Maxwell Avenue Evansville, Indiana 47711 % (1) Common stock Robert J. Keller President & Chief Executive Officer 817 Maxwell Avenue Evansville, Indiana 47711 % (2) Common stock Deborah J. Meinert Vice-President Finance & Chief Financial Officer 817 Maxwell Avenue Evansville, Indiana 47711 % (3) Common stock Terry D. Frandsen Former Vice-President Finance & Chief Financial Officer 817 Maxwell Avenue Evansville, Indiana 47711 % (4) Other 5% Stockholders Common stock Andrew and Charmenz Guagenti 2641 N. Cullen Avenue Evansville, Indiana 47715 % (5) Common stock VN Capital Fund I, L.P. 1133 Broadway Suite 1609 New York, NY 10010 % (6) Common stock Royce & Associates, LLC 1414 Avenue of the Americas New York, NY 10019 % (7) 3 Includes 959,796 shares held by a Family Limited Partnership; 1,800,000 shares held by a Family Limited Liability Corporation; and 212,462 shares held by his children of which 76,002 is held by Patrick J. Griffin, a board member as well as the son of Robert E. Griffin.Mr. Griffin disclaims beneficial ownership of those shares.Also includes 5,000 stock options issued 4/24/2009 that will vest on 4/24/2010. Includes 43,750 shares issuable upon the vesting of restricted stock units and 125,000 stock options issued on 3/31/2009 that will vest on 3/31/2012. Includes 1,500shares issuable upon the vesting of restricted stock units and 45,000 stock options issued on 3/31/2009 that will vest on 3/31/2012. Mr. Frandsen left the Company on January 30, 2009.Shares listed reflect information reported on his most recentForm 4 filing on record. Includes 49,016 shares held by Mr. Guagenti, in his name, in his directed IRA, or as Trustee, and 45,020 shares owned by Mrs. Guagenti directly, in her directed IRA, or as Trustee.Mr. Guagenti is also the beneficial owner of 990,456 shares held by partnerships for which he is the managing partner, of which he and Mrs. Guagenti own 488,896 shares and 376,989 shares, respectively, by virtue of their partnership interests therein.Mr. and Mrs. Guagenti each disclaim beneficial ownership of the shares held by the other. Based on information provided in Schedule 13D, filed with the SEC as of September 8, 2008. Based on information provided in Schedule 13G, filed with the SEC as of December 31, 2007. ITEM NO. 1 ELECTION OF DIRECTORS The Board of Directors currently has eight members and the Board has voted to decrease the size of the Board to seven (7) members as of the date of the Annual Meeting. The nominees presented for election include the seven individuals who are current directors other than Blaine E. Matthews, Jr., who will retire from the Board effective April 30, 2010. Those persons whose names are set forth below are standing for election. The term of office of elected directors has historically been one year. However, in response to Indiana law, the Board will implement staggered terms beginning with the April 30, 2010 election. The slate will include three directors nominated for two year terms: George Savitsky, Richard D. White, and Edward E. Williams. All other directors will be slated for one year terms. Director candidates are nominated by the independent members of the Board of Directors, as the Company does not believe that it is necessary to have a separate Nominating Committee, as such nominations are handled by the full board. The Board has determined that a potential candidate to be nominated to serve as a director should have the following primary attributes: high achievement expectations with regard to increasing stockholder value; uncompromising position on maintaining ethics; conservative attitude towards financial accounting and disclosure; and should be a stockholder of the Company to bring the perspective of a stockholder to the Board. The Board believes that the composition of the Board as a whole should reflect diversified experience, education and skills in manufacturing, consumer product sales and marketing, investment banking, accounting and finance, exporting to global markets, and knowledge of the Company’s culture. The Board further believes that gender, age and ethnic diversity can enhance the overall perspectives of the Board and of management. The Board takes all of these diversity factors into account when considering individual director candidates. To date, the Board has not deemed it necessary to engage a third party search firm to assist in identifying suitable candidates for directors, but has the authority to do so in the future. No fees were paid to any such search firm in connection with the nominees for directors named in this proxy statement. The Board believes that the existing Board members and executive management of the Company have sufficient networks of business contacts that will likely form the candidate pool from which nominees will be identified. Once a candidate is identified, as many members of the Board as feasible will meet with such candidate and the Board as a whole subsequently will evaluate the candidates using the criteria outlined above. The independent Board members will then make the final determination of whether or not to nominate the candidate. The Company does not have a formal process by which stockholders can propose nominees to serve as directors. If any stockholder would desire to submit the names and qualifications of potential candidates for directors, the Board would evaluate the possible nominee according to the above criteria and would consider such person in comparison to all other candidates and the number of directors then constituting the Board. The Company has not received any such proposals for this Annual Meeting. Accordingly, the Board has made no rejections or refusals of such candidates. 4 Information with respect to each of the nominees for the Board of Directors is set forth as follows: Robert E. Griffin Age 74, Director since 1973, Chairman since 1999 Business Experience: Interim Chief Executive Officer of the Company (April 2006-August 2006), former Chairman and Chief Executive Officer (1994-1999), and President and Chief Executive Officer (1976-1994). Qualifications Relative to Service on the Company’s Board: Our Board concluded that Mr. Robert Griffin is qualified to serve as a board member because of his 30+ year executive management career with the Company in various roles including Chairman and Chief Executive Officer. In addition, Mr. Griffin’s board experience spans several companies including Stiga Sports, AB, a related Sporting Goods manufacturer and he has served on a variety of committees on those boards. Mr. Griffin has provided strong direction and leadership for the Company during his 37-year tenure on the board. Robert J. Keller Age 48, Director since 2008 Business Experience: President and Chief Executive Officer of the Company (since 2007). President of Disston Tool Company, a subsidiary of Kennametal (2005-2006). President and other senior management roles for the sports apparel unit of Russell Corporation (2000-2005). Managing Director for Coca-Cola (1997-2000). Co-founder and Vice President- Sales and Marketing for Armor All Home Care (1993-1997). National Sales Manager and other sales and operations management positions for Thompson & Formby, a subsidiary of Kodak (1983-1993). Qualifications Relative to Service on the Company’s Board: Our Board concluded that Mr. Keller is qualified to serve as a board member because of his 25+ year career in various roles including Chief Executive Officer, President, and Vice President-Sales and Marketing. Since February of 2009, Mr. Keller has also served on the Board of Escalade International. Through his experience with several global consumer products companies, Mr. Keller brings a broad range of strategic marketing and manufacturing management skills to the leadership of Escalade. Patrick J. Griffin Age 40, Director since 2009 Business Experience: President of Martin Yale Group (since August 2009), Vice President Sales and Marketing, Martin Yale International (2007-2009) and successive product management roles at Escalade Sports (2002-2006). Director of Strategic Services for Edmondson/Quest (2000-2002). Director of Business Development for, Webcentric, Inc. and successively Network Commerce (1999-2000). Strategic Planning Associate for Koch Industries, Inc. (1998-1999). International marketing roles with PT Caraka Yasa in Jakata, Indonesia (1997), Escalade Sports (1993-1995), and the United States Foreign Commercial Service in Singapore (1992-1993). Qualifications Relative to Service on the Company’s Board: Our Board concluded that Mr. Patrick Griffin is qualified to serve as a board member because of his history with the Company, his position as President of Martin Yale Group and his experience in product management and strategic planning. Mr. Griffin also holds an MBA from the University of Michigan at Ann Arbor. Mr. Griffin’s board experience since 2007 includes Escalade International and Stiga Sports AB, both related sporting goods companies. In addition, Mr. Griffin’s father has served as Chairman and Chief Executive Officer of Escalade Incorporated, and Mr. Griffin has a strong knowledge of the Company’s history and has gained a good working knowledge of the Company during his one-year tenure on the board. George Savitsky Age 71, Director since 2004 Business Experience: Founder and President of Savitsky, Satin & Bacon, a business management company specializing in managing the financial affairs of people in the entertainment industry (since 1990). Prior to founding Savitsky, Satin and Bacon, Mr. Savitsky, a Certified Public Accountant, was a partner in Laventhol and Horwath (1983-1990) business manager for Plant and Cohen (1978-1983), Executive Manager of a wholly owned subsidiary of Ideal Toy Corp. (1973-1978), Controller then Marketing Vice President for Tensor Corporation (1964-1973), and practicing Certified Public Accountant (1961-1964). 5 Qualifications Relative to Service on the Company’s Board: Our Board concluded that Mr. Savitsky is qualified to serve as a board member because of his background as a Certified Public Accountant, his financial experience and his marketing and manufacturing exposure in the pool table, tennis table and other sporting goods industry. Mr. Savitsky is considered an audit committee financial expert under SEC rules. During his six-year tenure on the board, Mr. Savitsky has gained a good working knowledge of the Company that provides efficiency and continuity to our Board. Mr. Savitsky serves on the Company’s compensation committee and also serves as Chairman of the Company’s audit committee. Richard D. White Age 56, Director since 2004 Business Experience: Managing Director and head of the Private Equity and Special Products Department at Oppenheimer & Co. Inc., a leading investment bank and full service investment firm (since 2004). Founder and President of Aeolus Capital Group, LLC, an investment management company (2002-2004). Managing Director of CIBC Capital Partners, the private equity merchant banking division of Canadian Imperial Bank of Commerce (1997-2002), successor by acquisition to Oppenheimer & Co., Inc. Managing Director of Oppenheimer & Co., Inc. (1985-1997). Managing Director and Partner of Ardshiel, Inc., a private equity firm (1981-1985). Consultant in the Management Consulting Services department of Coopers & Lybrand (1978-1981). Mr. White has also held or currently holds directorships on a number of other public company boards, as follows: Director and Chairman of Nominating and Compensation Committees, member of the Audit Committee of G-III Apparel Group, Ltd, a leading manufacturer and distributor of outerwear, dresses, sportswear and women’s suits under licensed, proprietary, and private label brands (since 2003). Director and member of Audit Committee of Lakes Entertainment, Inc. a developer and manager of casino properties (since 2006). Director, Chairman of Compensation Committee and member of Audit Committee of ActivIdentity Corp. (2003-2008). Qualifications Relative to Service on the Company’s Board: Our Board concluded that Mr. White is qualified to serve as a board member because of his strong finance, accounting, strategic planning and investment management experience as well as his entrepreneurial disposition. Mr. White is a Certified Public Accountant and holds an MBA from the Wharton Graduate School of the University of Pennsylvania and a BA from Tufts University. He is considered an audit committee financial expert under SEC rules. During his six-year tenure on the board, Mr. White has gained a good working knowledge of the Company that provides efficiency and continuity to our Board. Mr. White currently serves as Chairman of the Company’s compensation committee. Edward E. Williams Age 49, Director since 2004 Business Experience: Founder and President of Ballast Tools, Incorporated, a manufacturer of railway track maintenance equipment with locations in U.S., Canada and England and worldwide distribution (since 1985). Vice President of Good Earth Tools, Inc., a specialty manufacturer of tungsten carbide protected wear parts located in Crystal City, Missouri (since 1984). Founder and President of Ever Extruder, LLC, a manufacturer and distributor of high production food processing equipment (since 2007). Qualifications Relative to Service on the Company’s Board: Our Board concluded that Mr. Williams is qualified to serve as a board member because of his experience in entrepreneurial management, specifically in the manufacturing industry. In addition, Mr. Williams’ family owned one of the predecessor companies of Escalade, Incorporated, and Mr. Williams has a strong knowledge of the Company’s history. During his six-year tenure on the board, Mr. Williams has gained a good working knowledge of the Company that provides efficiency and continuity to our Board. Mr. Williams also serves on the Company’s audit committee. 6 Richard F. Baalmann, Jr. Age 50, Director since 2006 Business Experience: President of Bramm Inc., and related companies which operate ACE Hardware stores in the St. Louis, Missouri area (since 1988). Since 1999, Mr. Baalmann has also served on the Board of Ace Hardware Corporation, a wholesaler of hardware and related products selling mainly to hardware dealers who have membership agreements with the corporation. Qualifications Relative to Service on the Company’s Board: Our Board concluded that Mr. Baalmann is qualified to serve as a board member because of his 20+ year career in retail marketing and his experience having served on the Board of Ace Hardware Corporation where he acted as Chairman of the Audit and Supply Committees. During 1999-2008, Mr. Baalmann also served on the Nominating and Governance, Executive and Compensation Committees for Ace Hardware Corporation, where he has gained experience in GAAP and SEC compliance compensation policies and company strategic planning. He is considered an audit committee financial expert under SEC rules. Mr. Baalmann serves on the Company’s compensation committee. Mr. Baalmann will be replacing Mr. Matthews as a member of the Company’s audit committee in 2010. Non-Continuing Directors Blaine E. Matthews, Jr. Age 72, Director since 1965 Business Experience: Since 1979, Mr. Matthews has been the Director and Corporate Secretary of Matthews 1812 House, Inc., a mail order supplier of cakes and food gifts. Mr. Matthews has served as a member of the Company’s audit committee. His term of service on the board will end in April of 2010. Shares of Common stock of the Company Beneficially owned on February 19, 2010 Name Number Percent of Class Robert E. Griffin % (1) Robert J. Keller % (2) Patrick J. Griffin % (3) George Savitsky % (4) Richard D. White % (5) Edward E. Williams % (6) Richard F. Baalmann, Jr. % (7) Blaine E. Matthews, Jr. % (8) All Directors and Executive Officers as a Group (9 Individuals) % See note (1) under “Certain Beneficial Owners”. See note (2) under “Certain Beneficial Owners”. Includes 76,002 shares also reported as indirectly owned under Robert Griffin, 32,000 shares issuable upon the exercise of outstanding stock options, and 6,000 shares issuable upon the vesting of restricted stock units. Includes 9,492 shares issuable upon the exercise of outstanding stock options. Includes 9,331 shares issuable upon the exercise of outstanding stock options and 20,361 shares issuable upon the vesting of restricted stock units. Includes 37,038 shares owned by Good Earth Tools, Inc., of which Mr. Edward Williams owns 33% of the outstanding voting stock and is an executive officer and 337,302 shares owned by KPW Family Limited Partnership, of which Mr. Williams is one of three partners. Mr. Williams disclaims beneficial ownership of these shares. Also includes 9,367 shares issuable upon the exercise of outstanding stock options and 27,661 shares issuable upon the vesting of restricted stock units. Includes 8,198 shares issuable upon the exercise of outstanding stock options and 25,818 shares issuable upon the vesting of restricted stock units. Includes 83,000 shares held by his spouse and 6,000 shares held by his children. Mr. Blaine Matthews disclaims beneficial ownership of those shares. Also includes 9,528 shares issuable upon the exercise of outstanding stock options. Includes shares beneficially owned by Deborah J. Meinert, Vice-President and Chief Financial Officer, and deducts duplicate shares reported under both Robert Griffin, held indirect, and Patrick Griffin, held direct (76,002 shares). 7 While there is no reason to believe that any of the persons nominated will, prior to the date of the meeting, refuse or be unable to accept the nomination, should any person nominated so refuse or become unable to accept, it is the intention of the persons named in the proxy to vote for such other person or persons as the Directors recommend. The Board does not have a formal policy regarding director attendance at the Annual Meeting. Typically, the Board holds its annual organizational meeting directly following the Annual Meeting, which results in most directors being able to attend the Annual Meeting. With the exceptions of Messrs. Griffin and Keller who are executive officers of the Company and Patrick J. Griffin, an employee of the Company, the Board has determined that all of the above named incumbent directors have met the independence standards of Rule 4200(a)(15) of the National Association of Securities Dealers listing standards. The Board of Directors unanimously recommends that you vote “FOR” Proposal 1 relating to the election of directors. ITEM NO. 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC
